—Application by petitioner (1) for renewal of his application for admission to the Bar of the State of New York, which was previously denied by order of this court dated April 6, 1984, and (2) to have the petitioner’s application referred to the Committee on Character and Fitness for hearings, on whether the petitioner presently possesses the requisite character and fitness to be admitted as an attorney and counselor-at-law.
Upon the papers filed in support of the application and due deliberation having been had, it is
Ordered that the application is denied. Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.